Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,150,870. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the U.S. Patent No. 11,150,870 anticipate all of limitations recited in claim 1-5 of the present application. See the corresponding listed below.
               Claims in the present application                     Claims in the U.S. Patent No. 11,150,870
                                  1                    ……………………                1
                                  2                    ……………………                2                              
                                  3                    ……………………                3
                                  4                    ……………………                4
                                  5                    ……………………                5

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 12 of copending Application No. 17/320255 (US 20210274278). Although the claims are not identical, they are not patentably distinct from each other because claims 1, 10 and 12 of the copending Application No. 17/320255 anticipate all of limitations recited in claims -3 of the present application. See the corresponding listed below.
             Claims in the present application           Claims in the Copending Application 17/320,255
                                  1                    ……………………                1
                                  2                    ……………………                10, 12                            
                                  3                    ……………………                10, 12
                                  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-15 and 17-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6-20 of prior U.S. Patent No. 11,159,870. This is a statutory double patenting rejection.  See the corresponding claims listed below.
               Claims in the present application                     Claims in the U.S. Patent No. 11,150,870
                                  6                    ……………………                1
                                  7-14               ……………………                6-13 respectively                            
                                  15                  ……………………                14 and 15
                                  17-19             ……………………                16-18 respectively
                                  20                  ……………………                19 and 20

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 20060113143).
             Regarding claim 1, Ishida , according to Figs. 1 and 3A-3C, discloses an  acoustic output apparatus, comprising: 
             at least one low-frequency acoustic driver (see speaker 13 to output sound with lower resonance frequency at sound outputting holes 36a, 36b, paragraphs 0034 and 0035,  as at least one low-frequency acoustic driver) that outputs sounds from at least two first sound guiding holes (see sound outputting hole 36a, 36b to out lower frequency sound, paragraph 0035, as at least two first sound guiding holes); 
            at least one high-frequency acoustic driver (see speaker 12 to output sound with higher resonance frequency at sound outputting holes 35a, 35b, paragraphs 0033 and 0035,  as at least one high-frequency acoustic driver) that outputs sounds from at least two second sound guiding holes (see sound outputting hole 35a, 35b to out higher frequency sound, paragraph 003, at least two second sound guiding holes); and 
             a support component (see housing 3 as a support component, paragraphs 0033-0034) configured to support the at least one high-frequency acoustic driver (speaker 12) and the at least one low-frequency acoustic driver (speaker 13), and cause the at least two first sound guiding holes (holes 36a, 36b) and the at least two second sound guiding holes (holes 35a, 35b) to locate away from a position of an ear of a user (see sound outputting holes 35a and 35b and sound outputting holes 36a and 36b are provided at lower edge portions of the housing as shown in Figs. 1, 3A and 3B, and thus,  the outputting holes 35a, 35b, 36a and 36b are apparently located away from a position of an ear of a user when the device is used by the user).         
              Regarding claim 2,  see paragraph 0053 which discloses the sounds output from the low-frequency acoustic driver are in a first frequency range (see sounds outputted at holes 36a, 36b from speaker 13 are at first frequency range less than 6000 Hz), the sounds output from the high-frequency acoustic driver are in a second frequency range (see sounds outputted at holes 35a, 35b from speaker 12 are at second frequency range higher than 6000 Hz), the second frequency range  includes frequencies (frequencies higher than 6000 Hz) higher than the first frequency range ( frequency lower than 6000 Hz).
              Regarding claim 3,  see paragraph 0053 which discloses the first frequency range includes frequencies less than 650 Hz (see sound outputted at holes 36a and 36b at frequency lower than 6000Hz which obviuosly includes frequency less than 650 Hz), and the second frequency range includes frequencies exceeding 1000 Hz (see sound outputted at holes 35a and 35b at frequency equal or higher than 6000Hz which is frequency exceeding 1000 Hz).
               Regarding claim 5, see Fig. 3C which shows the at least two first sound guiding holes (36a, 36b) and the at least two second sound guiding holes (35a, 35b) are located on the support component (see sound guiding holes 35a, 35b and 36a, 36b as shown in Fig. 3C are located on the support component 3).

Claim(s) 1, 2, 5 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusconi Clerici Beltrami et al. (US 20190052954), hereinafter referred to as Rusconi.
             Regarding claim 1, Rusconi, according to Figs. 1-4, discloses an acoustic output apparatus (see Fig. 1), comprising: 
             at least one low-frequency acoustic driver (see bass speaker 7, paragraph 0036, which is known as a low frequency range speaker, as  at least one low-frequency acoustic driver) that outputs sounds from at least two first sound guiding holes (openings 13 and 19 at least two first sound guiding holes, paragraph 0032); 
             at least one high-frequency acoustic driver (see treble speaker 6, paragraph 0036, which is known as a high frequency range speaker, as  at least one high-frequency acoustic driver) that outputs sounds from at least two second sound guiding holes (see opening 12 and 18 as at least two second sound guiding holes, paragraph 0032) ; and 
             a support component (see carrier element 4 shown in Fig. 1 as a support component) configured to support the at least one high-frequency acoustic driver (speaker 6) and the at least one low-frequency acoustic driver (speaker 7), and cause the at least two first sound guiding holes (13, openings 19) and the at least two second sound guiding holes (openings 12, 18) to locate away from a position of an ear (22) of a user (see Fig.1).
              Regarding claim 2,  see Fig. 1 which discloses  the sounds output from the low-frequency acoustic driver (bass speaker 7) are in a first frequency range (see bass speaker 7 which is known as low frequency range speaker, to generate low frequency range sound outputs), the sounds output from the high-frequency acoustic driver (treble speaker 6) are in a second frequency range (see treble speaker 6 which is known as high frequency range speaker, to generate high frequency range sound outputs), the second frequency range includes frequencies higher than the first frequency range (since a treble speaker 6, which is known as high frequency range speaker, to generate high frequency range sound outputs, and thus its frequency range inherently including frequencies higher the frequency outputted from the bass speaker 7 which is known as low frequency range speaker).
               Regarding claim 5,  see Figs. 1 and 2 which shows 5 the at least two first sound guiding holes (13, 19) and the at least two second sound guiding holes (12, 18) are located on the support component (see openings 13, 19 and openings 12, 18 are located on the carrier element 4).   
                Regarding claim 22, see Fig. 4 which shows the at least two first sound guiding holes (openings 13 and 19) have different sizes or shapes (see paragraph 0044 which discloses opening 19 is implemented in smaller in size) or see Fig. 2 which shows the at least two second sound guiding holes (openings 12 and 18) have different sizes or shapes (see Fig. 2 which shows a size of the opening 18 that is different from a size of opening 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi Clerici Beltrami et al. (US 20190052954), hereinafter referred to as Rusconi, in view of Schmidt et al. (US 20180288518).
            Rusconi, according to Figs. 1-4 discloses all of limitation of the instant claimed invention (see the 102 rejection above) except for the use of  the first frequency range and the second frequency range overlap.  
            In the same field of invention, Schmidt  et al., according to Figs. 5 and 7, teaches that the frequency range of the bass speaker (woofer)  and the frequency range of the treble speaker (tweeter) can be modified to operate overlap (see Fig. 7A and 7B) in order to help the bass/woofer  component and/or treble/tweeter perform effectively and optimally within the device. 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Rusconi, based on the teaching of Schmidt, to have frequency range of the bass speaker and the frequency range of the treble speaker to  be able to operate overlap each other in order to help the bass speaker  and/or treble speaker  to perform effectively and optimally within the apparatus, as suggested by Schmidt in Fig. 7A and 7B.
Allowable Subject Matter
Claims 6-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also to overcome the statutory type (35 U.S.C. 101) double patenting rejection applied thereto, set forth in this Office action. 
Claims 6-15 and 17-20 are allowable over the prior art of record because the prior art of record including US 20060113143 and/or US 20190052954 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejections above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the following claimed features.
             Claimed features of the acoustic output apparatus recited  claim  6, particularly comprising: an amplitude ratio of the sounds output from the at least two first sound guiding holes is a first amplitude ratio, and an amplitude ratio of the sounds output from the at least two second sound guiding holes is a second amplitude ratio, the first amplitude ratio is greater than the second amplitude ratio.  
             Claimed features of the acoustic output apparatus recited  claim  18, particularly comprising: a phase difference of the sounds output from the at least two first sound guiding holes is a first phase difference, a phase difference of the sounds output from the at least two second sound guiding holes is a second phase difference, an absolute value of the first phase difference is less than an absolute value of the second phase difference.  
            Other references of the record are directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches  any features or obvious improvement that is directed to the claimed featured identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 6 and 18.  Therefore, claims 6 and 18 are allowable over the prior art of record, and dependent claims 3-17 and 19-21 are also allowable over the prior art of record for the same reason as their respective base claim.
                                                                  Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited here with are directed to a sound system having a supporter member, at least a speaker supported by the support member to produce sound and positioned away from an ear of a user, and at least a sound hole provided on the support member to output sound produced by the at least speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688